

	

		II

		109th CONGRESS

		1st Session

		S. 1806

		IN THE SENATE OF THE UNITED STATES

		

			September 30, 2005

			Mr. Schumer (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To authorize the United States Department of Energy to

		  remediate the Western New York Nuclear Service Center in the Town of Ashford,

		  New York, and dispose of nuclear waste.

	

	

		1.Short titleThis Act may be cited as the

			 West Valley Remediation Act of

			 2005.

		2.Findings and

			 Purposes

			(a)FindingsCongress

			 finds the following:

				(1)The Federal

			 Government has had the primary and central role in initiating, establishing,

			 and providing material for spent nuclear fuel reprocessing and waste burial

			 operations at the Center.

				(2)The Federal

			 Government has availed itself of spent nuclear fuel reprocessing operations at

			 the Center, and has benefited from such operations to process and store at the

			 Center radioactively contaminated materials generated in, and by, various

			 Federal civilian and military programs.

				(3)Under the West

			 Valley Demonstration Project Act, New York State has contributed over

			 $200,000,000 toward site remediation, making New York the only State that has

			 contributed toward the cleanup of a high-level radioactive waste site.

				(4)Since passage of

			 the West Valley Demonstration Project Act, substantial progress has been made

			 in the remediation of radioactive wastes at the Center, but the remediation of

			 the Center has not been completed.

				(5)The Federal

			 Government agreed in 1987 to prepare an environmental impact statement

			 concerning closure for the post-vitrification phase of the West Valley

			 Demonstration Project, as will be needed for remediation of the Center, and has

			 made substantial progress since then in preparing such an environmental impact

			 statement for the Center, including the issuance of a draft environmental

			 impact statement in 1996, but the environmental impact statement has not been

			 completed.

				(6)The lack of

			 certainty about Federal responsibility for the remaining remediation necessary

			 at the Center may impede progress toward completion of the cleanup.

				(7)Completion of the

			 remaining remediation at the Center in a prompt, thorough, and effective

			 manner, in full compliance with all applicable State and Federal laws and

			 regulations, is in the best interest of the United States, the Great Lakes

			 region as a whole, the State and its citizens, and the Seneca Nation of Indians

			 and its members, which Nation occupies ancestral territory downstream of the

			 Center.

				(8)The facilities and

			 contamination at the Center are located on or in Pleistocene glacial deposits

			 that are being actively eroded by nearby creeks that drain into the Great Lakes

			 basin. To maintain the long-term stability of any facilities that may remain at

			 the Center, active monitoring and maintenance of erosion controls and other

			 engineered features will be required for as long as any residual radioactive

			 and hazardous waste and materials that may remain at the Center present a

			 hazard to the public.

				(9)Public

			 participation has been an important part of the work already done, and the

			 planning now in progress, toward remediation of radioactive wastes at the

			 Center.

				(b)Purposes(1)It is the intent of

			 Congress that the Federal Government achieve complete remediation of all

			 radioactive, solid, and hazardous waste contamination at the Center in a manner

			 that is protective of the Great Lakes region and its residents and is

			 consistent with all applicable State and Federal laws and regulations regarding

			 public health and safety.

				(2)This Act establishes exclusive

			 Federal responsibility for the complete remediation of the Center.

				(3)The Secretary shall employ the best

			 current technologies and develop new state-of-the-art technologies and

			 methodologies to accomplish the complete remediation of the Center.

				(4)This Act recognizes the importance of

			 State, Tribal, and public involvement in the development, selection,

			 enforcement, and monitoring of remedial actions undertaken at the Center, to

			 protect the health and safety of the citizens and environment of the Great

			 Lakes region.

				(5)This Act shall replace and supersede

			 the West Valley Demonstration Project Act.

				3.DefinitionsFor purposes of this Act:

			(1)The term

			 Center means—

				(A)the Western New

			 York Nuclear Service Center in West Valley, New York; and

				(B)all land, roads,

			 structures, including buildings, fixtures, containers, and radioactive,

			 hazardous, and solid waste and nuclear material at the Western New York Nuclear

			 Service Center, including the reprocessing and storage facilities, equipment,

			 above-ground and underground tanks, solidified radioactive waste, and

			 radioactive and nonradioactive wastes and materials in the State and Commission

			 licensed disposal areas, located within the legal boundaries of the Western New

			 York Nuclear Service Center.

				(2)The term

			 Commission means the Nuclear Regulatory Commission.

			(3)The term

			 hazardous waste means any solid waste designated as hazardous

			 waste under 40 CFR Part 261 or as may be subsequently defined as such by the

			 Environmental Protection Agency, any solid waste designated as a hazardous

			 waste under the State program authorized by the Environmental Protection Agency

			 pursuant to the Solid Waste Disposal Act, and any waste material designated as

			 a hazardous waste under any other State statute or regulation.

			(4)The

			 term high level radioactive waste means the high level

			 radioactive waste which was produced by the reprocessing at the Center of spent

			 nuclear fuel. Such term includes both liquid wastes which are produced directly

			 in reprocessing, dry solid material derived from such liquid waste, and any

			 such other material the Commission designates as high level radioactive waste

			 for purposes of protecting public health and safety.

			(5)The term

			 License Termination Rule means the rule of the Commission

			 published at 62 Federal Register 39058.

			(6)The term

			 low level radioactive waste means radioactive waste not

			 classified as high level radioactive waste, spent nuclear fuel, transuranic

			 waste, or byproduct material as defined in section 11 e.(2) of the Atomic

			 Energy Act of 1954.

			(7)The term

			 nuclear materials means any special nuclear material, source

			 material, or byproduct material as defined by the Atomic Energy Act of 1954 and

			 10 CFR Part 40, or other such material as the Commission may subsequently

			 designate as special, source, or byproduct nuclear material.

			(8)The term

			 radioactive waste means low level radioactive waste, transuranic

			 waste, and high level radioactive waste.

			(9)The term

			 remediation means activities or processes used to remove,

			 destroy, degrade, transform, immobilize, or treat radioactive, solid, or

			 hazardous waste.

			(10)The term

			 Secretary means the Secretary of Energy.

			(11)The term

			 solid waste means any material that is designated as solid waste

			 under 40 CFR Part 261 or as may be subsequently defined as such by the

			 Environmental Protection Agency, under the State program authorized by the

			 Environmental Protection Agency pursuant to the Solid Waste Disposal Act, or

			 under any other State statute or regulation.

			(12)The term

			 State means the State of New York.

			(13)The term

			 transuranic waste means material contaminated with elements

			 which have an atomic number greater than 92, including neptunium, plutonium,

			 americium, and curium, and which are in concentrations greater than 10

			 nanocuries per gram, or in such other concentrations as the Commission may

			 prescribe to protect the public health and safety.

			4.Remediation of

			 the Center

			(a)The Secretary

			 shall take all actions necessary to remediate the Center in a manner that is

			 timely, protective of human health and the environment, consistent with the

			 License Termination Rule, and consistent with all applicable requirements of

			 Federal and State law, including closure and post-closure requirements set

			 forth in Federal or State environmental laws, and the provisions of this Act.

			 As part of such remediation, the Secretary shall decontaminate and

			 decommission—

				(1)the tanks and

			 other facilities of the Center in which the high level radioactive waste

			 solidified under the West Valley Demonstration Project Act was stored;

				(2)the facilities

			 used in the solidification of the waste; and

				(3)any material and

			 hardware used in connection with the West Valley Demonstration Project.

				(b)The Secretary

			 shall be responsible for all costs associated with such remediation.

			5.Radioactive Waste

			 Disposal Requirements

			(a)The Secretary

			 shall, as soon as feasible, transport the high level radioactive waste at the

			 Center to an appropriate Federal repository for permanent disposal. Pending

			 such transportation, the Secretary shall take appropriate measures to safeguard

			 such waste and ensure its safe storage in a manner consistent with public

			 health and safety and Commission regulations or orders.

			(b)The Secretary

			 shall, as soon as feasible, in accordance with applicable law, including

			 applicable licensing requirements, dispose of low level radioactive waste and

			 transuranic waste currently located at the Center and such radioactive waste as

			 may in the future be generated as a result of the remediation authorized by

			 this Act.

			(c)For purposes of

			 the Nuclear Waste Policy Act of 1982, all high level radioactive waste at the

			 Center shall be considered waste generated by atomic energy defense activities.

			 For purposes of the Waste Isolation Pilot Plant Land Withdrawal Act, any

			 transuranic waste at the Center shall be considered radioactive waste generated

			 by atomic energy defense activities.

			6.Regulation by the

			 Commission

			(a)Notwithstanding any

			 other provision of law, the Commission shall regulate the remediation of

			 radioactive waste and nuclear materials at the Center as set forth in this

			 section. The Commission is authorized to promulgate such new or revised rules

			 as it may deem necessary and appropriate to assume such responsibility.

			(b)(1)Not later than 2 years

			 after the date of enactment of this Act, the Secretary shall develop and submit

			 to the Commission for review and approval a decommissioning plan that meets the

			 criteria set forth in the License Termination Rule and that addresses the

			 radioactive wastes and nuclear materials at the Center.

				(2)Prior to any preliminary or final

			 decision made by the Commission on the Secretary’s plan, the Commission shall

			 provide a reasonable opportunity for the State to review, comment on, and

			 concur or not concur with the decommissioning plan submitted by the Secretary

			 and any modifications to such plan.

				(3)The Secretary shall implement the

			 decommissioning plan approved by the Commission.

				(c)In making its

			 determination, the Commission shall apply the process and criteria set forth in

			 the License Termination Rule. The Commission shall further apply the procedures

			 provided in its regulations for the approval and enforcement of decommissioning

			 plans to the decommissioning plan for the Center.

			(d)Upon assumption of

			 possession by the Secretary, as provided for in section 9, all licenses and

			 permits for facilities at the Center issued by the Commission shall be held in

			 abeyance until the completion of the radiological remedial action program

			 authorized by this Act.

			(e)Upon completion of

			 the radiological remedial action program authorized by this Act, or sooner upon

			 request of the New York State Energy Research and Development Authority, the

			 Secretary shall assist the New York State Energy Research and Development

			 Authority in applying to the Commission to terminate, for the entire Center or

			 such portions of the Center as may qualify, the license issued by the

			 Commission.

			(f)If, after

			 application of the License Termination Rule to all portions of the Center, the

			 entire Center is not released for unrestricted use, the Center, or if

			 appropriate a portion or portions thereof, shall be maintained by the

			 Secretary, or such other Federal agency as the President may designate. The

			 Secretary or such other agency shall apply for a license or licenses from the

			 Commission and the Commission shall apply such procedures and standards as the

			 Commission would normally employ to issue licenses for such materials so as to

			 protect the public health and safety and the environment. If the requirements

			 of such a licensing process cannot be met, the Secretary shall conduct such

			 additional radiological remedial action as shall be needed to qualify for a

			 license.

			(g)The Secretary

			 shall submit to the Commission safety analysis reports and such other

			 information as the Commission may require to identify any danger to the public

			 health and safety which may be presented by the remediation required under this

			 Act or the conditions at the Center.

			(h)The Secretary

			 shall afford the Commission access to the Center to enable the Commission to

			 carry out the activities assigned to it under this Act.

			7.New York State

			 Involvement

			(a)The Secretary

			 shall consult with the New York State Department of Environmental Conservation,

			 and any such other agency as the Governor of the State may designate, in

			 carrying out this Act. Not later than 1 year after the date of enactment of

			 this Act, the Secretary shall enter into an agreement with the State to

			 establish arrangements for consultation with the State regarding remediation of

			 the Center, and, if the Center is not remediated to allow unrestricted use,

			 consultation on maintenance of licensed portions of the Center.

			(b)The agreement

			 entered into under subsection (a) shall include provisions for—

				(1)the State’s review

			 and comment on data and draft documents; and

				(2)the Secretary’s

			 response to the State’s comments.

				(c)The Secretary

			 shall provide the State access to the Center, at all reasonable times, for the

			 purpose of protecting the public health and safety and the environment. This

			 shall include access to collect samples, take measurements, and observe ongoing

			 activities and conditions.

			8.Environmental

			 Impact Statement

			(a)Pursuant to

			 obligations under the National Environmental Policy Act of 1969, the Secretary

			 shall prepare any environmental impact statement for decommissioning or

			 long-term stewardship of the Center in cooperation with the Commission, the

			 Environmental Protection Agency, and such other Federal and State agencies as

			 may be appropriate, and shall do so as a continuation of the environmental

			 impact statement process commenced by notice of intent issued in 1988.

			(b)The Secretary

			 shall issue a revised draft environmental impact statement within 2 years after

			 the date of enactment of this Act.

			(c)The environmental

			 impact statement process referred to in subsections (a) and (b), including

			 records of decision by the Secretary and the Commission, shall be completed as

			 soon as reasonably practicable.

			(d)The Secretary

			 shall hold and undertake meetings on a quarterly basis at a location at or near

			 the Center, to which members of the local educational, scientific, and

			 political communities shall be invited, so that the Secretary can advise such

			 participants of the status of the environmental impact statement process,

			 including current results, and in order to receive public comment.

			(e)The Secretary

			 shall make available to any member of the public, at a public reading room at

			 the Center, for inspection, upon reasonable notice, at reasonable hours and

			 without payment of a fee or charge, those documents related to the preparation

			 of the environmental impact statement referred to in this section, including

			 background information subject to disclosure under section 552 of title 5,

			 United States Code (popularly known as the Freedom of Information Act), that

			 are requested in writing by such member of the public. Copies of any such

			 documents shall be provided by the Secretary upon the payment of the charges

			 provided for under such section 552.

			9.Assumption of

			 possession and transfer of title

			(a)Not later than 30

			 days after execution of the Cooperative Agreement provided for in section 10,

			 the Secretary shall assume exclusive use and possession of the entire

			 Center.

			(b)Upon completion of

			 all remediation required under this Act, or 20 years after the date of

			 enactment of this Act, whichever comes sooner, the Secretary shall take title

			 to any land or facilities at the Center that have not been approved by the

			 Commission for release for unrestricted use, and title to all radioactive and

			 nonradioactive wastes and materials located at any such portions of the Center

			 in accordance with all applicable Federal and State laws and

			 requirements.

			(c)So long as the

			 Secretary remains in possession or holds title to the Center, or any portion

			 thereof, neither the Secretary nor any other person or entity, including any

			 governmental entity, shall transport or allow the transport of any solid,

			 hazardous, or radioactive waste to the Center for the purpose of storing,

			 treating, or disposing of such waste at the Center.

			10.Cooperative

			 agreementNot later than 60

			 days after the date of enactment of this Act, the Secretary shall enter into a

			 Cooperative Agreement with the New York State Energy Research and Development

			 Authority, or such other agency as the Governor of the State shall designate,

			 which shall contain the following:

			(1)Such provisions as

			 may be necessary to effectuate the possession and transfer of title provisions

			 contained in section 9 and to facilitate the release and transfer to third

			 parties of uncontaminated portions of the Center, as appropriate.

			(2)Provisions for the

			 Secretary to assist the New York State Energy Research and Development

			 Authority, or such other agency as the Governor of the State may designate, in

			 making such permit or license applications as may be necessary to carry out

			 this Act.

			(3)Sharing with the

			 New York State Energy Research and Development Authority, or such other agency

			 as the Governor of the State shall designate, of information and plans relevant

			 to the remediation of the Center by the Secretary and to license or permit

			 applications as may be necessary to carry out this Act.

			(4)Indemnification of

			 the State, and any relevant instrumentality of the State that may hold title to

			 the Center, by the Secretary against any claims, damages, losses, and expenses

			 (including reasonable attorney’s and expert witness’ fees) or liabilities,

			 arising out of or resulting from the performance by the Secretary or the

			 Secretary’s agents or contractors of (or failure to perform) the Secretary’s

			 obligations under this Act.

			11.Repeal of the

			 West Valley Demonstration Project ActUpon assumption of exclusive use and

			 possession of the entire Center by the Secretary, as provided for in section 9,

			 the West Valley Demonstration Project Act is repealed.

		12.Appropriations

			(a)To implement the

			 requirements of this Act, there are authorized to be appropriated to the

			 Secretary $95,000,000 for each fiscal year until the remediation of the Center

			 required by section 4 is completed. After the remediation of the Center is

			 completed, there are authorized to be appropriated for each fiscal year

			 thereafter such sums as are necessary for the Secretary to carry out the

			 activities required under this Act and any licenses or permits concerning the

			 Center issued to the Secretary under Federal or State law.

			(b)There are

			 authorized to be appropriated to the Secretary an additional amount of 5

			 percent of the amount appropriated under subsection (a) for each fiscal year,

			 to be paid to the West Valley Central School District, in the month of

			 September, and the Town of Ashford, West Valley Fire District No. 1, and

			 Cattaraugus County, in the month of January, in such proportions as such

			 entities would normally receive in taxes. After the remediation of the Center

			 is completed and until such time as all Center property is released for

			 unrestricted use, there are authorized to be appropriated to the Secretary an

			 additional amount of $3,000,000 for each fiscal year, to be paid to the local

			 entities set forth above in the same proportions. This payment is to offset the

			 hardship suffered by the community as a result of the use of the Center

			 property for the management of radioactive waste generated by the Federal

			 Government.

			(c)The authority of

			 the Secretary to enter into contracts under this Act shall be effective for any

			 fiscal year only to such extent or in such amounts as are provided in advance

			 by appropriation acts.

			13.No Effect on

			 Other Authorities

			(a)This Act in no way

			 preempts or otherwise limits the force or scope of any otherwise applicable

			 Federal or State laws, regulations, or treaties, unless specifically so

			 provided in this Act.

			(b)This Act shall not

			 supersede or repeal the Stipulation of Compromise Settlement entered into by

			 the United States and the Department of Energy on May 27, 1987, in the matter

			 captioned Coalition on West Valley Nuclear Wastes v. Department of Energy in

			 the Western District of New York, Civil Case No. 86–1052–C, and this Act shall

			 not diminish or alter the terms of that Stipulation.

			(c)Nothing in this

			 Act shall affect in any way the Secretary’s obligations to comply with the

			 Department of Energy American Indian and Alaska Native Tribal Government

			 Policy, and Executive Order 13175 on Consultation and Coordination with Indian

			 Tribal Governments, or any other policy or order that ensures effective

			 implementation of a government to government relationship between the Unites

			 States and tribal governments, including fulfillment of trust obligations and

			 equal protection measures arising from Department of Energy actions which may

			 potentially impact American Indian traditional, cultural, and religious values

			 and practices, natural resources, and treaty and other federally-recognized and

			 reserved rights.

			

